Cite as 2013 Ark. App. 485

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CV-12-1040


                                                  Opinion Delivered   SEPTEMBER 11, 2013

GREGG ANDERSON                                    APPEAL FROM THE SALINE
                              APPELLANT           COUNTY CIRCUIT COURT
                                                  [NO. DR-07-951-1]
V.
                                                  HONORABLE BOBBY D.
                                                  MCCALLISTER, JUDGE
BRANDY THOMAS
                                APPELLEE          REBRIEFING ORDERED



                           KENNETH S. HIXSON, Judge


       This appeal involves the modification of custody of two minor children. Because the

appellant has submitted a brief without a complete addendum in violation of Arkansas

Supreme Court Rule 4-2(a)(8), we order appellant to file a supplemental addendum.

       Gregg Anderson, appellant, and Brandy (Thomas) Anderson, appellee, were divorced

in Saline County Circuit Court on January 6, 2009. The parties agreed at the time of divorce

that they would share joint custody of their minor children, but that Gregg would have

primary custody subject to Brandy’s specific visitation rights. On May 4, 2010, the parties

entered into an agreed order that allowed Gregg to move to Conway with the children and

live with his new wife, Sandy. Under the agreed order, Gregg remained the primary

custodian and Brandy’s visitation was modified.
                                 Cite as 2013 Ark. App. 485

       On May 4, 2011, Brandy filed a motion to change custody in Saline County Circuit

Court, and Gregg filed a countermotion. After multiple hearings, the trial court entered an

order on August 7, 2012, finding that there had been a material change in circumstances and

awarding primary custody to Brandy. Gregg appeals, arguing that the trial court erred in

finding that there had been a material change of circumstances affecting the best interests of

the children.

       In the trial court’s order it based its finding of a material change in circumstances on

several factors, including a video of Brandy and her father. This video, a DVD designated as

exhibit 2 and played before the trial court, is a recording of a confrontation that occurred in

the presence of the children during one of the visitation exchanges between the parties.

Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) requires the addendum to include all items that

are essential for the appellate court to understand the case and decide the issues on appeal,

including exhibits such as DVDs. Because the appellant has failed to include this DVD in his

addendum, his brief is not in compliance with the above rule and we are unable to reach the

merits of the appeal.

       Arkansas Supreme Court Rule 4-2(b)(4) provides:

       If the appellate court determines that deficiencies or omissions in the abstract or
       addendum need to be corrected, but complete rebriefing is not needed, then the court
       will order the appellant to file a supplemental abstract or addendum within seven
       calendar days to provide the additional materials from the record to the members of
       the appellate court.

Appellant’s addendum is deficient because it lacks the video of Brandy and her father

confronting appellant during a visitation exchange. Because this video was specifically relied


                                              2
                                 Cite as 2013 Ark. App. 485

on by the trial court in reaching its decision to change custody, it is essential to an

understanding of the case. Accordingly, we order appellant to file a supplemental addendum

in compliance with Rule 4-2 within seven calendar days from the date of this opinion. We

encourage appellant, prior to filing the supplemental addendum, to review our rules as well

as the record and addenda to ensure that no other deficiencies are present.

       Rebriefing ordered to file a supplemental addendum.

       WHITEAKER and VAUGHT, JJ., agree.

       Bristow & Richardson, PLLC, by: Melissa B. Richardson, for appellants.

       Blair & Stroud, by: Robert D. Stroud, for appellee.




                                               3